Citation Nr: 0408685	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  81-41 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 70 percent, including a 
total disability rating due to individual unemployability 
(TDIU), for the service-connected anxiety neurosis during the 
period from September 2, 1980, through November 24, 1996.  


REPRESENTATION

Appellant represented by:	R.V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and a friend of the appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1980 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued the 50 percent 
disability rating assigned for the veteran's service-
connected anxiety neurosis.  

The Board notes that this case has a complex procedural 
background.  The veteran submitted his notice of disagreement 
to the November 1980 rating decision in December 1980 and 
received a statement of the case in February 1981.  The 
veteran's substantive appeal, wherein he specified that he 
sought a 100 percent rating and requested a hearing before RO 
personnel, was received by the RO in April 1981.  The veteran 
subsequently submitted new evidence and testified.  The RO 
granted an increased rating from 50 percent to 70 percent in 
August 1981 and determined that the effective date of the 
increase was September 2, 1980, the date of receipt of the 
veteran's current claim for increase.  As part of the notice 
to the veteran informing him of the increased rating, the RO 
noted that since the benefits had been substantially granted, 
the veteran's appeal would be withdrawn if he did not contact 
the RO within 30 days.  The veteran did not respond within 
the specified period so the RO considered his appeal to be 
satisfied.  

In the instant appeal, the veteran's representative argues 
that the appeal based on the November 1980 rating decision 
remains open, as it was not forwarded to the Board for 
adjudication.  Having reviewed the procedural history of the 
claim, the Board agrees.  Specifically, the Board notes that 
the veteran, in his April 1981 substantive appeal, clearly 
indicated that he sought a 100 percent rating for his 
psychiatric disability.  Therefore, there was no appropriate 
basis for the RO to conclude that its grant of a 70 percent 
rating satisfied the appeal.  Accordingly, the issue in this 
appeal has been characterized as one of an increased rating 
for the period from September 2, 1980, to November 25, 1996, 
when a 100 percent schedular disability rating was assigned 
for the service-connected psychiatric disability.  
Entitlement to a TDIU for the relevant time period has also 
been included in the present appeal.  

It is further noted that the appellant has been in receipt of 
(and paid for) a combined 100 percent schedular disability 
evaluation for the service-connected disabilities since 
September 7, 1995 (when service connection for bilateral 
sensorineural hearing loss and tinnitus was initially 
granted).  Additionally, on and after March 1, 1989, a TDIU 
was not applicable where (as in this case prior to 
September 7, 1995) the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, even if such mental disorder precluded 
substantially gainful employment; instead, a 100 percent 
schedular rating was to be assigned for the service-connected 
mental disorder in this situation.  See 38 C.F.R. § 4.16(c) 
(1990-96).  

In April 2003, the Board denied the present appeal.  This 
decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court) which vacated the Board decision and 
remanded the appeal to the Board by Order dated in July 2003.  
The Court did not retain jurisdiction over this matter.  

In October 2003, the Board granted the appellant's September 
2003 Motion to Advance this appeal on the Board's docket due 
to his advanced age and then remanded the appeal to the RO 
for further development in the same month.  The case has now 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  All pertinent notification has been accomplished and all 
available information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained.

2.  For the period from September 2, 1980, through November 
24, 1996, the veteran's service-connected anxiety neurosis 
has been manifested by sleep disturbance, anxiety, 
depression, inability to establish and maintain effective or 
favorable relationships with people and severe impairment in 
the ability to obtain or retain employment.

3.  For the period from September 2, 1980, through 
November 24, 1996, the veteran was not unable to secure or 
follow a substantially gainful occupation due solely to the 
service-connected anxiety neurosis.  


CONCLUSION OF LAW

The criteria for an increased rating for anxiety neurosis, 
including a TDIU, for the period from September 2, 1980, 
through November 24, 1996, have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.16 (1980-96); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant and his attorney of the evidence and 
information needed to substantiate the current claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
November 21, 2003, which specifically informed the appellant 
of the current status of his claim, the current evidence of 
record, what the evidence needed to show to support his claim 
for a higher rating, and then asked the appellant to identify 
or submit any pertinent evidence or information.  Moreover, 
since the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded many official VA 
examinations over the years in connection with his claims, 
and extensive VA and private medical records and medical 
opinions have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  The veteran's attorney 
has stated on several occasions that he had no further 
evidence to submit, and he has specifically requested that 
the Board proceed with its appellate review as soon as 
possible due to the veteran's advanced age.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the Court held that 
the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were commenced and 
initially adjudicated in 1980, long before the enactment of 
the VCAA in November 2000, strict compliance with the timing 
requirement set forth at length by the Court in Pelegrini was 
not possible in this case.  The supplemental statement of the 
case issued in December 2003 reflects that the claim was 
considered on a de novo basis following the issuance of the 
VCAA letter in November 2003.  Moreover, the veteran and his 
attorney have waived any right to initial consideration by 
the RO pertaining to new evidence recently submitted directly 
to the Board.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's appeal.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Review of the record reveals that service connection for an 
anxiety neurosis has been in effect since August 1952, at 
which time a 10 percent evaluation was assigned.  A 30  
percent evaluation was subsequently assigned effective from 
December 1957; and it was reported by a fee-basis 
psychiatrist on an official VA examination of the appellant 
in October 1964 that the service-connected psychiatric 
disability, which was manifested by subjective complaints and 
a tendency to over-emotional reactivity, was currently 
productive of moderate impairment.  The appellant had been 
working off and on as a laborer for either Quonset Point or 
for the Electric Boat Company, and he said that he got along 
fairly well because they left him alone.  

By unappealed rating action dated in November 1979, a 
50 percent evaluation was granted effective from May 1979, 
based upon the findings reported in VA outpatient records 
dating from May to November 1979.  In May 1979, the veteran 
reported that he had given up a new business venture after 
only two months, allegedly because he could not sleep.  

In November 1979, one of the veteran's children was 
determined to be a "helpless child" due to a severe, 
congenital neurological handicap, which included cerebral 
palsy, mental retardation, and legal blindness.  

VA outpatient treatment records for the period from November 
1979 to May 1980 show that the veteran was being treated for 
anxiety.  A December 1979 treatment note indicates that the 
veteran's anxiety condition had improved with medication 
because he was no longer experiencing chest pains, and he was 
able to sleep.  In January 1980, the veteran reported that he 
had only two anxiety attacks, and his headaches were less 
severe.  He related that he had difficulty controlling his 
anger, but he was reported to be talkative, calmer, in good 
spirits and better able to cope with stressful situations.  
The clinical assessment at this time was of an anxiety 
reaction, responding well.  A March 1980 note indicates that 
the veteran visited a health spa daily and that he was 
anxious about a severely handicapped child and financial 
difficulties.  His sleep was reported to be good with 
medications, and his appetite was described as "too good."  
In May 1980 he was noted to be anxious but improved and 
better able to cope.  His sleep was also improved, and he was 
noted to be reasonably active; however, it was also reported 
at this time that the veteran was extremely hard of hearing.  
Based upon these medical records, the RO continued the 
50 percent rating assigned for the service-connected anxiety 
neurosis in an unappealed rating action dated in May 1980.  

An August 1980 letter from a private psychiatrist indicates 
that the veteran had been in treatment for more than three 
months.  The author noted that the veteran had been 
discharged from the Army due to emotional problems, and that 
he suffered from frequent, severe anxiety attacks related to 
his war experiences.  The veteran was reported to have 
difficulty obtaining and maintaining employment.  This 
psychiatrist provided diagnoses of post-traumatic anxiety 
disorder and major depressive disorder with anxiety, and 
opined that the veteran was totally disabled and should be 
classified as such.  The RO construed this letter, which was 
received on September 2, 1980, as a claim for an increased 
rating.  This claim is currently active.  

An official VA psychiatric evaluation of the veteran was 
performed in October 1980 by a VA staff psychiatrist.  The 
veteran reported sleeping problems and stated that he was 
unable to sleep through the night.  He also reported having 
dreams of the war.  He described episodes of anxiety, with 
shortness of breath and hyperventilation, and he indicated 
that he was irritable and worried excessively about his 
health.  He had completed the eighth grade in school and had 
experienced some difficulty in learning.  Since his discharge 
from the Army, he had had a variety of labor-type jobs, 
working in mills or as a cleaner and painter; he would often 
lose these jobs because of difficulty relating to his bosses 
and authority.  He said that he had last worked in 1978 as a 
cleaner.  Socially, the veteran reported that he had been 
married for 26 years and had four children.  The examiner 
noted that one of the veteran's children suffered from 
cerebral palsy and was blind.  The veteran stated that he 
spent his time taking frequent walks and attending a health 
spa every other day.  He also indicated that he bowled and 
watched television.  He stated that he had friends and 
socialized with his family.  

On mental status examination in October 1980, the veteran was 
somewhat tense.  He had difficulty hearing, but responded to 
questions in a relevant and coherent manner.  He was oriented 
and his memory was intact.  There was no evidence of 
psychosis, delusions, or thought disorder.  His affect was 
one of mild anxiety.  The diagnosis was anxiety neurosis with 
episodes of hyperventilation, moderate.  The examining 
psychiatrist reported that the veteran continued to have 
episodes of anxiety, hyperventilation and excessive worries; 
he noted the veteran's report of improvement with his current 
medications and that his sleep had improved; and he opined 
that the veteran was moderately impaired for work and 
sustained employment, but also reported that the veteran was 
not considered to be socially impaired.  The examiner further 
noted that the veteran said that he was looking for 
employment.  

By a rating decision dated in November 1980, the RO continued 
the veteran's 50 percent evaluation.  In December 1980, his 
private psychiatrist reported that the veteran was upset and 
depressed because his claim for increased disability benefits 
had been turned down.  The veteran frequently cried during 
these interviews, although he was not felt to be at a high 
risk for suicide.  The veteran was described as apprehensive, 
fearful of his future, tremulous, and fearful of going to 
sleep because he dreamt of his war experiences in Korea.  The 
diagnoses reported at this time included a major depressive 
disorder; generalized anxiety disorder; and post-traumatic 
anxiety (caused by experiences in Korea).  In his March 1981 
substantive appeal, the veteran stated that he sought a 
rating of 100 percent.  

VA outpatient treatment records dating up to June 1981 
indicate that the veteran was seeing a private psychiatrist 
whom he felt was helping him.  He was anxious and easily 
irritated, but he reported improved sleep and decreased 
depression with his present medication regimen.  

The veteran, his brother and a friend testified before the 
rating Board at the RO in July 1981.  The veteran's friend 
testified that he had known the veteran for more than 
20 years and that they were very close.  He indicated that 
the veteran's attitude had changed in the past four or five 
years and that he now had difficulty controlling his temper.  
This individual stated that the veteran would fly off the 
handle for no reason, and he had often witnessed the veteran 
yelling at his wife and hitting his son; furthermore, the 
veteran was always getting into scrapes with somebody at work 
when they both worked at Electric Boat.  He indicated that he 
still saw the veteran on a daily basis and that they 
maintained a close friendship despite the veteran's personal 
problems.  The veteran's brother testified that he was also 
very close to the veteran.  He stated that the veteran had 
begun to have problems with his temper.  It was his opinion 
that the veteran could not maintain employment due to his 
disability and that his family was suffering.  The brother 
noted that he saw the veteran about three times per week and 
that their families were close; he could not testify that the 
veteran's condition was getting worse by the day or by the 
year, although there was a constant fear that the veteran 
would fly off the handle and get into a fight.  The veteran 
testified that his daily activities consisted of taking his 
wife to work and making sure his son got to school.  He noted 
that he had arthritis and that he went to a health spa to use 
the whirlpool.  He stated that he took medication to help 
keep himself normal, and that he saw his private psychiatrist 
every week.  He had experienced problems with deafness since 
the 1960's, although he managed to work in spite of it as 
long as his employers let him work alone on the night shift.  
He had been unemployed for about two and one-half years, 
leaving his last job in the jewelry business because he just 
couldn't take it anymore.  His attorney at this time, who was 
also the veteran's nephew, indicated that the veteran had a 
Workmen's Compensation claim pending due to bilateral hearing 
loss sustained in an industrial accident in 1965 or 1966.  

At this hearing, the veteran submitted an additional note 
dating from July 1981 from his treating psychiatrist.  The 
psychiatrist indicated that there had been no change for the 
better in the veteran's condition.  He reported that the 
veteran often cried during his sessions and indicated a 
desire to die.  He opined that the veteran was unable to 
obtain and maintain a gainful employment and that the 
veteran's illness was chronic.  The veteran also submitted a 
May 1981 letter from another physician indicating that the 
veteran had a severe to profound neurosensory hearing loss, 
bilaterally, presumably secondary to an industrial accident.  

By rating action dated in August 1981, the schedular rating 
assigned for the service-connected anxiety neurosis was 
increased to 70 percent, effective from the date of claim, 
September 2, 1980.  Individual unemployability resulting 
solely from the service-connected anxiety neurosis was not 
found at this time.  

The veteran submitted to a VA psychiatric examination in May 
1984.  He stated that he was feeling well until recently, 
when his son got into trouble with the police.  He indicated 
that the situation had caused his wife to be upset and had 
made him very angry and irritable.  He reported that he slept 
well when he took his medications.  He also noted that when 
he was under stress he had gastrointestinal and 
musculoskeletal symptoms.  He reported that he utilized the 
whirlpool and sauna at a health spa every other day and that 
he occasionally played golf.  He also indicated that he liked 
to take rides and watch television.  He denied having any 
close friends at this time, but stated that he visited with 
family members.  He also said that he had last worked in 1978 
as a painter.  

On mental status examination, the veteran described a low 
anger threshold and recent situational stress which had made 
him more irritable and tense.  He described psychophysiologic 
gastrointestinal and musculoskeletal symptoms, especially 
when stressed.  He was oriented and his memory was intact.  
The diagnoses were moderate, generalized anxiety disorder and 
adjustment disorder.  The examining psychiatrist noted that 
the veteran's low anger and anxiety thresholds were recently 
aggravated by a family situation in which his son was 
arrested by the police, and that the veteran was considered 
severely impaired at that time, both socially and 
vocationally.  

VA outpatient treatment notes for 1992 show regular treatment 
in the mental health clinic.  In January 1992 the veteran was 
noted to be very anxious, but the provider indicated that he 
responded well to support and encouragement.  In June 1992, 
the veteran reported that he was walking and hitting golf 
balls for activity; he also enjoyed playing golf weekly with 
a seniors group and keeping busy around the house with chores 
and cooking while his wife worked.  Taking his wife's Valium 
reportedly helped him to deal with his anxiety.  He was 
complaining of long-standing memory loss which, he claimed, 
had never been adequately worked up.  

A September 1992 report from a VA neuropsychologist describes 
a battery of psychometric testing given to the veteran after 
he had been referred due to long standing memory problems.  
It was reported that his prescription for Elavil had been 
continued because of the patient's report of reduced anxiety, 
although his VA treating psychiatrist noted little evidence 
for major depression.  After extensive testing, the 
neuropsychological examiner indicated that the veteran 
displayed mild-to-moderate deficits in verbal and nonverbal 
memory and mild problems in naming and reading.  He 
attributed those results to the veteran's low educational 
attainment and opined that the veteran's long-standing memory 
deficits were due to an anxiety disorder superimposed on low 
normal intellectual abilities rather than an acquired 
neurologic disorder.  

In January 1993 a former employer of the veteran reported 
that he had been employed by that firm as a painter from May 
1958 to December 1978, at which time he voluntarily retired 
for personal reasons; and that he had been in receipt of 
retirement benefits since August 1983 based upon his 
employment with that firm.  In a written statement dated at 
the same time, the veteran reported that he had last worked 
in December 1979.  

The report of a January 1993 VA psychiatric assessment 
reflects the veteran's report of being exceedingly unhappy.  
He stated that he felt useless and threatened by his 
inability to act appropriately.  He indicated that his 
hearing loss caused him to feel anxious because he had 
difficulty making himself understood.  At another point in 
the interview, he described himself as being very highly 
strung, severely irritable and disturbed because of continued 
ringing in his ears and memory disturbances which made him 
argumentative and confrontational with his superiors at work 
and which eventually led to his retirement 15 years 
previously.  He was presently under treatment by VA and 
attended "lip reading school."  He admitted that he 
regularly took his wife's Valium in addition to his 
prescribed medications because it helped him "to survive."  
He endorsed entirely restless sleep and indicated that he and 
his wife had slept separately for many years.  He complained 
of constant forgetfulness.  He admitted to serious suicidal 
ideation but stated that he would not initiate it because of 
his family.  He also reported periods of severe enragement.  
He complained of problems with his concentration and 
attention span and described periods of general 
disorientation.  

On mental status examination, the veteran had a complete loss 
of normal conversational hearing.  He was cooperative and 
friendly, and made good effort during the examination.  He 
displayed a rather sad and depressed mood; and he appeared 
anxious and irritable, although he managed to control his 
anxious emotions.  He was at times moderately agitated.  His 
thought patterns were generally intact, and he had some 
memory loss for recent and remote memory, but not extensively 
so.  His difficulties in keeping attention and keeping up 
concentration were reportedly connected to his perceptive 
auditory problems.  The diagnoses were moderate, major 
depressive disorder, moderate panic disorder without 
agoraphobia and anxiety disorder not otherwise specified.  
The veteran's global assessment of functioning (GAF) score 
was assessed at 50 at this time.  

In January 1995, the veteran reported that he had last worked 
as a painter in 1979 for Electric Boat, which had given him 
special training for his job because of his disability.  

On a subsequent VA psychiatric evaluation in February 1995, 
the veteran reported that he was discharged about 18 years 
ago from his last job with Electric Boat due to panic attacks 
which prevented him from working.  He alleged that he 
currently got very nervous and tense easily, and that he felt 
rather unhappy most of the time.  He appeared very useless 
and threatened by his inability to hear adequately.  He said 
that he very often was afraid that his life might be 
endangered because of his inability to hear and carry out 
defensive motions.  He further indicated that his sleep was 
restless.  He complained of forgetfulness and stated that he 
was unable to enjoy simple pleasures due to his hearing loss.  
He reported his belief that his current medications had 
stabilized him quite well.  On mental status examination, the 
veteran was exceptionally cooperative and friendly and made 
good effort.  He was sad and depressed throughout the 
interview.  He was also irritable and anxious, and his 
psychomotor reflexes were somewhat increased.  There were 
marked and significant deficits in attention and 
concentration, but no sign of any marked delusions or 
paranoid thought content.  He was not destructive or 
aggressive at all.  The examining psychiatrist reported Axis 
I diagnoses of major depressive disorder, moderate; panic 
disorder without agoraphobia, moderate, in partial remission; 
and moderate-to-severe anxiety disorder.  The veteran's GAF 
was assessed as 55.  

A May 1996 VA social work note reflects the veteran's report 
of feeling better over the previous week.  He denied feeling 
depressed but reported continued sleep disturbance and 
ongoing anxiety.  In September 1996 the veteran reported 
increased anxiety due to his brother's terminal cancer and 
problems with his sons.  He stated that he no longer played 
golf or went to the driving range, and he and his wife 
planned to delay their trip to Florida in the Fall because of 
his brother's illness.  He indicated that he continued to 
suffer from sleep disturbance and intrusive dreams.  The 
assessment was generalized anxiety disorder, recurrent major 
depression and chronic, war-related post-traumatic stress 
disorder (PTSD).  In October 1996 the veteran reported 
increased anxiety due to his brother's terminal cancer.  He 
complained of feeling depressed most of the day, decreased 
interest in activities, decreased appetite and weight, 
disrupted sleep pattern, low energy, memory loss and 
diminished ability to concentrate.  In November 1996 the 
veteran was noted to be very anxious, with sweating over his 
head, face and body.  His mood was sad and depressed and he 
was noted to have quick body movements.  In December 1996, 
the veteran was still depressed because of his concerns about 
his dying brother, but he was calmer in both affect and 
posture, and his symptoms all appeared to be somewhat less 
severe.  

The veteran submitted a claim for an increased rating for 
PTSD in November 1996.  Based upon this claim, a 100 percent 
schedular rating was eventually assigned, effective from the 
date of the claim, November 25, 1996.  

The veteran was afforded a further VA psychiatric examination 
in January 1997.  At this time, he reported that he had never 
worked since being injured on the job in 1979.  He reported a 
significant improvement in his psychiatric condition after 
being on Prozac and Valium for the previous month.  He 
complained of low energy level, low mood, anhedonia, feelings 
of hopelessness and helplessness, intermittent suicidal 
ideation and sleep disturbance over the past several months.  
He also noted daily intrusive thoughts and nightmares.  His 
affect was blunted and he reported hypervigilance.  On mental 
status examination, the veteran presented in no apparent 
distress.  He became agitated when describing events during 
the Korean War.  No significant motor retardation was noted.  
There was no evidence of hallucinations or other perceptual 
abnormalities.  The veteran had some cognitive difficulties.  
There were also difficulties with concentration and 
attention.  The diagnoses were moderately severe PTSD and 
major depression.  The veteran's GAF score was 50.

The veteran was subsequently evaluated in January 1997 at a 
VA PTSD clinic.  He complained of sleep disturbance, anxiety, 
inability to concentrate, feelings of guilt, increased 
depression, tearfulness, irritability, intrusive thoughts as 
well as nightmares.  On mental status examination, the 
veteran was alert and responsive but had difficulty hearing.  
He was cooperative and open.  His mood and affect were sad 
and depressed, and he became tearful when discussing 
traumatic events.  His speech and thoughts were coherent with 
no evidence of hallucinations, delusions, loosening of 
associations, ideas of reference, or flight of ideas.  His 
thoughts were well developed in form and content.  His 
abstraction abilities appeared to be intact, but he displayed 
difficulty in concentration.  He reported daily memory 
difficulties due to distracting thoughts of his military 
experiences.  He denied suicidal and homicidal ideation.  The 
Axis I diagnoses were PTSD and recurrent major depression.  
The veteran's GAF score was 50.

An initial vocational assessment was performed by a private 
provider at the request of the veteran's attorney in June 
1998.  The vocational specialist (M.Ed., CDMS) reportedly 
reviewed the veteran's "file" and conducted an extended 
vocational interview.  From the period beginning in September 
1980 and ending in November 1996, which is at issue in the 
present appeal, this examiner specifically discussed only the 
September 1992 VA neuropsychological evaluation of the 
veteran and the January 1993 VA psychiatric evaluation 
resulting in a GAF of 50; all other references were to 
medical evidence dating from later than November 1996.  This 
examiner further specified that he did not review the report 
of the February 1995 VA examination of the veteran.  
According to this examiner, the veteran appeared older than 
his 70 years and was agitated and upset throughout the 
interview.  He paused at least four times to cry after 
relating traumatic combat memories.  He reported that he had 
been married to his wife for 47 years and that they had four 
grown children.  He reported having been fired by his long 
time employer in 1979.  The examiner noted that the veteran 
had not worked in any capacity since that time.  He concluded 
that the veteran's psychiatric disability had socially and 
vocationally impaired him since the original hospitalization 
for combat exhaustion during service.  He noted that the 
veteran's condition and its attendant functional impairments 
had been confirmed by the VA examiner in January 1993 who 
reported a GAF of 50 at that time.  He indicated that the 
veteran had no marketable or transferable skills to offer a 
prospective employer and that he had been able to function 
semi-independently in the home but had not been able to 
effectively obtain or retain competitive full time employment 
due to his psychiatric condition.  It was also noted that the 
veteran was currently 70 years old and had not worked at all 
for the past two decades.  The vocational specialist 
concluded that the veteran "is now and shall continue to 
be" totally unable to secure substantially gainful 
employment or any other type of employment.  

In October 1998, a VA social survey was performed.  It was 
concluded that the veteran was completely and totally 
disabled as a result of his PTSD due to constant flashbacks, 
intermittent dissociative episodes and chronic anxiety.  He 
was determined to be unable to tolerate the pressure of a 
work setting, supervisors and co-workers.

The veteran was also provided with an official VA mental 
disorders examination in October 1998.  On mental status 
examination, the veteran was oriented.  There was no evidence 
of delusions or hallucinations, and there was no 
inappropriate behavior noted.  The veteran reported 
difficulty with concentration.  He was often tearful in the 
session when asked questions regarding his military service.  
A memory deficit was noted.  The veteran reported some 
improvement with medication due to its sedative effect.  He 
indicated that he suffered from intrusive thoughts, 
flashbacks and nightmares.  He stated that he avoided social 
events and family functions.  The diagnoses were PTSD, 
chronic major depressive disorder and generalized anxiety 
disorder.  The veteran's symptoms were noted to result in 
physiological reactivity, to include sweating and 
palpitations.  The examiner opined that the veteran was 
totally impaired in his occupational and social functioning 
due to his psychiatric symptoms.

In February 1999, the RO determined that a 100 percent 
evaluation was warranted for the veteran's psychiatric 
disability, effective November 25, 1996, the date of receipt 
of the veteran's most recent claim for increase.

A vocational assessment follow up report in August 1999 from 
the M.Ed. who interviewed the veteran in June 1998 notes 
that, although the veteran worked from 1958 to 1978 as an 
unskilled laborer-laundry worker at Electric Boat, working 
alone and tending a large basement room of washing and drying 
machines, he was fired in 1979 for reported insubordination 
and had since that time been unemployable.  This was based 
upon the veteran's uncorroborated statements concerning his 
last employment.  This individual then concluded that the 
veteran had been unemployable and unable to perform 
substantially gainful employment from 1980 through 1996 due 
to his service-connected "Major Depressive Disorder and PTSD 
conditions alone."  

In support of this conclusion, the vocational specialist said 
that he had again met with the veteran and reviewed 
"additional medical information from 1979 to 1996." He 
specifically cited to selected medical records dating from 
1979 to 1997, much of which is inconclusive concerning the 
appellant's employability at the time; however, it appears 
that he either ignored, or was unaware of, other medical 
evidence of record which was not consistent with his stated 
conclusion.  Thus, it is unclear whether this opinion was 
based upon a thorough review of all of the relevant medical 
evidence, or only upon a review of carefully selected 
material.  Some of the reasoning underlying this opinion is 
also questionable: for example, the vocational specialist 
asserted that the veteran experienced an exacerbation of his 
condition in 1979, but then goes on to assert that this 
exacerbation "resulted in complete unemployability during 
the period under review-from 1979 to 1996."  In fact, the 
contemporary medical evidence clearly shows that any 
exacerbation of the veteran's condition in 1979 (which is 
prior to the time period under review in this appeal) was 
acute and transitory in nature, quickly improving as a result 
of a regimen of prescribed medications.  This individual also 
appears to equate a GAF score of 50 with total 
disability/unemployability, which is both legally and 
medically erroneous.  

In January 2002, the veteran's representative argued that a 
100 percent rating for the veteran's psychiatric disability 
should be effective from 1980 because the veteran's 
psychiatric disability has been totally disabling since then, 
the veteran perfected an appeal of the rating decision 
denying his September 1980 claim for increase, and that 
appeal has not been decided by the Board.  

Also in January 2002, the Board sought to obtain copies of 
all VA inpatient and outpatient medical records pertaining to 
the veteran's psychiatric treatment by VA from 1979 to 1996.  
The relevant VA Medical Center responded in June 2002 that, 
after a complete and thorough search, it was unable to locate 
any such medical records.  Both the veteran and his attorney 
were advised of this response by the VA Medical Center.  In 
January 2003, the attorney informed the Board that another VA 
Medical Center had likewise informed him that no medical 
reports pertaining to the veteran from 1979-96 could be 
located.  The attorney then requested that the Board proceed 
with its review of the appeal.  

After the Board's April 2003 denial of this appeal was 
vacated by the July 2003 Order of the Court, the veteran's 
attorney submitted in December 2003 a copy of the October 
1979 Memorandum of Agreement between the veteran's last 
employer and his union.  This document specifies that the 
veteran's discharge would be converted to a voluntary 
severance for personal reasons, effective December 29, 1978.  

In February 2004, a December 2003 statement by the veteran 
was received.  It indicates that Electric Boat informed him 
that if he did not resign voluntarily he would be fired 
because of his frequent outbursts.  He said that he chose to 
voluntarily resign, as set forth in the Memorandum of 
Agreement.  Statements by the veteran's son and a long-time 
friend indicate that the veteran told them the same story 
concerning his last employment; neither individual appears to 
have personal knowledge of the circumstances surrounding the 
veteran's retirement in 1978 by Electric Boat.  Both the son 
and the friend offered their opinion that the veteran's 
psychological/emotional problems prevented him from working 
after 1978/79.  

Finally, also in February 2004, a copy was received of a 
January 2004 clinical evaluation of the veteran by a 
psychologist (Ph.D.) which had been commissioned by the 
veteran's attorney.  This evaluation was based upon an 
interview with the veteran and his son and a review of "his 
entire file" after which it was concluded "with a 
reasonable degree of psychiatric certainty that [the veteran] 
could not work during the entire period of December 1978-
1996, due solely to his service-connected Anxiety Disorder, 
more specifically, Post Traumatic Stress Disorder."  In 
support of this conclusion, this individual specifically 
cited only to medical evaluations of the veteran conducted in 
1997 and 1998, after the veteran's total psychiatric 
disability had been recognized by VA.  Almost none of the 
relevant medical evidence actually dating from 1980-96 is 
mentioned or evaluated by this individual.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 70 percent rating is warranted 
for a generalized anxiety disorder when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or if the 
disability results in a demonstrable inability to obtain or 
retain employment.

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9400 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the criteria which became effective November 7, 1996, a 
70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is indicated where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As pertinent to the present appeal, total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1979-March 1, 1989).  

In determining whether a claimant is entitled to a TDIU for 
compensation purposes, neither the claimant's nonservice-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

Effective March 1, 1989, to November 1996, 38 C.F.R. 
§ 4.16(c) provided that, in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation will be assigned under the appropriate diagnostic 
code instead of the total disability rating provided for 
under 38 C.F.R. § 4.16(a).  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that a rating in excess of 70 percent for the 
period at issue is not appropriate.  In this regard the Board 
notes that various VA outpatient records made during the 
period of this appeal reflect the veteran's reports of 
improvement of his symptoms with medication.  Although the 
veteran consistently complained of sleep disturbance, there 
are reports that his medications helped to alleviate that 
symptom.  In 1980, although the veteran described episodes of 
anxiety and irritability, he was reported to have been 
married for 26 years and to participate in social activities 
such as bowling.  At a July 1981 hearing the veteran's 
brother and friend indicated that they maintained very close 
relationships with the veteran.  On VA examination in 1984 
the veteran's diagnosed anxiety disorder and adjustment 
disorders were considered to be moderate in severity.  VA 
treatment notes from 1992 show that although the veteran was 
very anxious, he responded well to support and encouragement.  
On VA examination in 1993, the veteran's diagnosed major 
depressive disorder and panic disorder were noted to be 
moderate and his GAF score was assessed as 50, which is 
consistent with serious symptoms.  A VA examiner in 1995 also 
found the veteran's diagnosed disorders to be moderate, and 
his GAF score was 55, which is consistent with moderate 
symptoms.  Finally, a 1997 VA psychiatric examination report 
notes that the veteran's psychiatric condition had undergone 
significant improvement with the use of medications, and his 
psychiatric disorders were again found to be moderate.  In 
sum, the clear preponderance of the evidence for this period 
establishes that the disability was not productive of more 
than the severe social and occupational impairment 
contemplated by a 70 percent evaluation under the former 
criteria or more than the social and occupational impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships contemplated by a 70 
percent evaluation under the current criteria.  Accordingly, 
the Board finds that a rating in excess of 70 percent for the 
period from September 2, 1980, through November 24, 1996, is 
not warranted.  

The veteran's attorney has strenuously argued that a TDIU is 
warranted for the period at issue.  Much of the medical 
evidence submitted to support this contention dates from 
either before or after the relevant time period, with special 
emphasis placed upon several evaluations of the veteran in 
1997 and 1998, after his total psychiatric disability had 
been recognized by the RO.  Much of this "favorable" 
evidence, especially the vocational assessments dating from 
July 1998 and August 1999, and the psychological evaluation 
dating from January 2004, represent attempts by individuals 
without the medical training of a psychiatrist or other M.D. 
who were commissioned by the veteran's attorney to assess the 
veteran's employability during the period from 1980 to 1996 
primarily by interviewing the veteran after his total 
psychiatric disability had been conceded and by reviewing 
selected medical records many of which are either 
inconclusive or date from before or after the time period at 
issue.  The Board places more credibility upon the 
contemporary reports of medical professionals who actually 
evaluated and treated the veteran during the time period in 
question.  The clear preponderance of the contemporary 
medical evidence, especially the reports of various VA staff 
psychiatrists who saw the veteran between 1980 and 1996, 
establishes that the veteran was severely, but not totally, 
disabled as a result of his psychiatric conditions from 
September 1980 to November 1996.  It is also clear that the 
veteran's nonservice-connected (prior to September 1995) 
hearing loss also contributed substantially to both his 
irritability and to his unemployed status during the period 
at issue herein.  

It is also noted that the veteran has not been consistent in 
describing the circumstances surrounding his retirement from 
Electric Boat in December 1978, and that the objective 
evidence on this point indicates only that he voluntarily 
left that employment for personal reasons.  His various 
after-the-fact explanations of why he left that employment 
are somewhat self-serving and not particularly convincing.  

The Board has both noted and considered the medical evidence 
obtained from the veteran's private psychiatrist in 1980-81, 
which is short on specifics but reflects the opinion that the 
veteran was totally and/or 100 percent disabled at that time.  
However, this evidence is contradicted by far more detailed 
VA medical reports and official examinations for rating 
purposes dating from this time which reflect objective 
descriptions of more moderate symptoms and a lesser degree of 
impairment.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 


(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 70 percent, including a TDIU, for the 
service-connected anxiety neurosis from September 2, 1980, 
through November 24, 1996, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



